DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because of the following:
- the abstract exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).
- the phrase “an updating means for” on lines 5-6 should be deleted.  Subsequent use of the term “updating means” in lines 6-10 and 15 should be amended as appropriate.  
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means”, “comprising”, and “said” should be avoided.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-21 are objected to because of the following informalities:
Regarding Claim 1:
In line 17, “the software” should be --the software update--.
In lines 19-20, “the operation” and “the people conveyor” lack proper antecedent basis. 
Claim 2, line 5, “the integrity” lacks proper antecedent basis.
Claim 4, line 7, “the collective update software” lacks proper antecedent basis.
Claim 8, line 3, “the integrity” lacks proper antecedent basis.
Claim 7, line 2, “the update software data” and “the form” lack proper antecedent basis.
Claims 2-9 recite “A method” which should be --[[A]] The method--.  
Regarding Claim 10:
i.	In line 16, “the software” should be --the software update--.
ii.	In line 19, “the operation” and “the people conveyor” lack proper antecedent basis.
Claim 12, line 8, “the collective update software” lacks proper antecedent basis.

Claim 13 recites “tp schedule” on Line 8 and should be changed to --[[tp]] to schedule--.

Claim 15, “the form” in line 3 and “the integrity” in line 9 lack proper antecedent basis. 
 
Claim 17, line 2, “the conveyor control unit” lacks proper antecedent basis.

Claim 18, line 6, “the conveyor” lacks proper antecedent basis and –and--or --or-- should be inserted.

Claim 19, “the people conveyor” in lines 2, 5, and 8 lack proper antecedent basis.

Claim 21, the computer program” lacks proper antecedent basis.

Claims 11-19 recite “A people conveyor system” which should be --[[A]] The people conveyor system--.  
Claims 2-9 and 11-21 are also objected to since they depend from objected Claims 1 or 10, and as such inherit the same deficiencies.
Applicant is advised to review entire claims for further required corrections. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With regard to Claims 1-21, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Some examples of such grammatical and/or idiomatic errors are:
Claim 1 recites line 4, “a plurality of conveyor components, each said conveyor component” which should likely be --a plurality of conveyor components, each of the plurality of conveyor components--.
Claim 2 recites in lines 1-2, “wherein the updating means schedules installation of the software update to a certain predefined time” which should likely be --wherein the updating means schedules installation of the software update [[to]] for a certain predefined time--.
Claim 5, line 7, “its” is not clear whether it refers to “a memory” in line 5 or 9 of claim 1. For the prior rejection, line 9 of claim 1 and line 7 of claim 5 will be treated as --the memory--.
Claim 12, line 6, “their” is not clear. 
Claim 13, line 9, “its” is not clear whether it refers to “a memory” in line 4 or 8 of claim 10. For the prior rejection, line 8 of claim 10 and line 9 of claim 13 will be treated as --the memory--.
The Office notes that further grammatical and idiomatic errors exist in Claims 1-21 and respectively requests that the Applicant review the claim language and provide amendments where necessary in order to correct all grammatical and idiomatic errors.
Regarding Claims 1, 5-6, 9-10, 13-14 and 16-17, the phrase "such as" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding Claims 5, 7, 13 and 15, the phrase "for example" and “e.g.” renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“an updating means for updating conveyor component software … wherein in the method the updating means downloads a software update” in Claims 1 and 10.
“wherein the updating means schedules installation” in Claims 2-3 and 11.
“wherein the updating means sends a software status enquiry… the updating means generates a software status list… the updating means sends the software status list” in Claims 4 and 12.
“the updating means checks integrity” in Claims 5 and 13.
“wherein the updating means reassembles the downloaded update software” in Claims 7 and 15.
“wherein the updating means requests the remote update system to resend” in Claim 8 and 15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) Claims 1-5, 7-8, 10-13 and 15 are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The Office notes that at least Page 7 Paragraph 3, Page 8 Paragraph 1 and Page 12 Paragraphs 4-5 disclose the corresponding structure associated with the identified limitations.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-13 and 15-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-19 of copending Application No. 17/241,543 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because: 
Claim 20 is directed a computer program which is software per se.
Claim21 is directed to computer-readable medium. The specification does not explicitly define computer-readable medium and, based on the broadest reasonable interpretation, the claimed medium includes signal per se which is non statutory.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 9-10, 14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kirchhoff et al. (US PGPUB 2018/0157482; hereinafter “Kirchhoff”) in view of Gandhi et al. (US PGPUB 2017/0144858; hereinafter “Gandhi”).
Claim 1:
Kirchhoff teaches a method for software update of a people conveyor component in a people conveyor system, such as an elevator system, an escalator system and/or a moving walkway system, wherein the conveyor system comprises ([0001] “The present invention relates to a method of updating safety-related software in a people conveyor system, particularly in an elevator system.”)
a plurality of conveyor components, each said conveyor component comprising a memory and a processor running an application software, an updating means for updating conveyor component software, the updating means being communicatively connected to the conveyor components, wherein the updating means comprises or is connected to a processor and a memory ([0021] “a system 150 including an elevator control system 50 comprising a safety unit 60 according to an embodiment of the invention and a central server system 100 in communication with the elevator control system 50. The elevator control system 50 comprises a main controller 70 for controlling overall operation of elevator functions.” [0022] “Main controller 70, drive controller 80, and door controller 90 each are in communication with safety unit 60.” [0020] “inactive memory of a safety unit 60 of an elevator control system 50,” wherein the “Main Controller” and the “inactive memory” are the claimed “processor” and “memory”. [0011] “the safety unit configured to carry out the method of updating safety-related software described herein,” wherein the “safety unit” is the “updating means”.), and
at least one communication channel, arranged between the updating means and a remote update system ([0026] “download of the software update package will be done online, e.g. via a data communication network.” [0023] “in FIG. 2, the safety unit 60 is connected to the central server unit 100 via a public data network 120, e.g. the internet. Any updates of software, including safety-related software residing in the safety unit 60… are provided in a centralized manner by the central server unit 100”), and
wherein in the method the updating means downloads a software update from the remote update system via the at least one communication channel based on request from the remote update system and/or based on the request from at least one conveyor component and/or the people conveyor system ([0011] “the safety unit configured to carry out the method of updating safety-related software described herein,” wherein the “safety unit” is the “updating means” as described above. [0023] “the control systems 50 of each of these elevator control systems 50 regularly receive such software updates from the central server unit 100… by a regularly executed inquiry for software updates initiated by the elevator control systems 50 to the central server unit 100.”).

With further regard to Claim 1, Kirchhoff does not teach the following, however, Gandhi teaches:
wherein the software download from the remote update system to the updating means and/or from the updating means to the conveyor component is performed as a background download and/or without affecting the operation of the people conveyor ([0057] “the software checks and software supply can be performed in a batch to all elevators 103 and all elevators systems 101 that require updated software, such that a GECB of each elevator 103 downloads the updated software in the background.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Kirchhoff with the background download as taught by Gandhi for purposes of “faster deployment of new features on existing elevator portfolios, and deploying software downloads without scheduled on-site service visits (thereby aiding in rapid repair of customer issues” (Gandhi [0058]).

Claim 2:
Kirchhoff in view of Gandhi teaches the method of claim 1. However, Kirchhoff does not teach the following, but Gandhi teaches,
wherein the updating means schedules installation of the software update to a certain predefined time and/or with certain predefined criteria ([0051] “the loader master 305 sends a message to the GCS 309 to schedule a switchover. Scheduling the switchover can include determining a time of day when the elevator system 101 is least active and slotting the switchover for that time (e.g., at a time when a building is closed)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Kirchhoff with the installation scheduling as taught by Gandhi for purposes of “eliminating the need for a mechanic to perform a site visit for installation and activation of new software thereby allowing use of existing manpower more efficiently” (Gandhi [0058]).

With further regard to Claim 2, Kirchhoff further teaches 
wherein the updating means schedules installation of the software update of a conveyor component upon verification of the integrity of the downloaded update software ([0040] “In step 260 a consistency check of the newly downloaded software update is carried out by applying a CRC check to the passive memory area of safety unit 60, i.e. the memory area where the downloaded, but not yet installed, software package is stored. This check primarily checks whether the download was complete and successful.”).

Claim 6:
Kirchhoff in view of Gandhi teaches the method of claim 1. Kirchhoff further teaches wherein the application software is conveyor component-specific application software and comprising an installation key, such as an encryption key, associated with a conveyor component, wherein specific counterpart of the said application software can be installed only in the conveyor component associated with the respective installation key ([0037] “The software update package might be encrypted using a public key assigned to the particular software module of safety-related software installed in the elevator control system 50. Then, the elevator control system 50 may use its corresponding private key to decrypt the software update package. This makes sure that only an elevator system 50 having the correct private key corresponding to the public key used for encryption can decrypt the updated version of the safety related software and create an executable binary file.” [0038] “The digital signature can be verified by the elevator control system 50 using the public key of the author, thus making sure that the software update package to be installed has been written by the author and does not have been modified.”).

Claim 9:
Kirchhoff in view of Gandhi teaches the method of claim 1. Kirchhoff does not teach the following, but Gandhi teaches,
wherein the at least one communication channel comprises at least two separate parallel physical media between the updating means and the remote update system, and/or wherein the physical media may comprise a data cable and/or a wireless network, such as a cellular network ([0061] “Computer readable program instructions described herein can be downloaded to respective computing/processing devices from a computer readable storage medium or to an external computer or external storage device via a network, for example, the Internet, a local area network, a wide area network and/or a wireless network”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Kirchhoff with the communication channel types as taught by Gandhi in order “to communicate between elements internal and/or external to the computing device 109” (Gandhi [0044]).

Claims 10, 14 and 16:
With regard to Claims 10, 14 and 16, these claims are equivalent in scope to Claims 1, 6 and 9 rejected above, merely having a different independent claim type, and as such Claims 10, 14 and 16are rejected under the same grounds and for the same reasons as discussed above with regard to Claims 1, 6 and 9.

Claim 17:
Kirchhoff in view of Gandhi teaches the system of claim 10. Kirchhoff further teaches wherein the updating means is comprised in the conveyor control unit, such as an elevator control unit, escalator control unit and/or a moving walkway control unit ([0011] “the safety unit configured to carry out the method of updating safety-related software described herein,” wherein the “safety unit” is the “updating means” as described above. [0021] “FIG. 2 shows a schematic diagram of a system 150 including an elevator control system 50 comprising a safety unit 60,” wherein the “elevator control system” is the “elevator control unit”.).

Claim 18:
Kirchhoff in view of Gandhi teaches the system of claim 10. Kirchhoff further teaches wherein the conveyor component is one of conveyor control unit, elevator control unit, drive unit, safety controller, brake controller, call giving unit, car control panel, destination operation panel, door operator, elevator car position detection unit, inspection drive unit, group control unit, overspeed governor unit, a sensor measuring an operational parameter of the conveyor, a voice intercom unit ([0021] “The elevator control system 50 comprises a main controller 70 for controlling overall operation of elevator functions, e.g. control of service requests… Elevator control system 50 further comprises a drive controller 80 for controlling the drive machine driving the elevator car 12 as well as the brakes stopping or preventing movement of the car… Elevator control system 50 further comprises a door controller 90 for controlling the door drive of the elevator car,” wherein the “main controller 70”, “drive controller 80”, and “door controller 90” are types of “conveyor components”.).

Claim 19:
Kirchhoff in view of Gandhi teaches the system of claim 10. Kirchhoff further teaches wherein the people conveyor is an elevator comprising at least an elevator car, a motor configured to move the elevator car and an elevator controller configured to control the elevator and/or the motor, or the people conveyor is an escalator comprising at least steps, step chain, a motor configured to move the step chain and an escalator controller configured to control the escalator and/or the motor, or the people conveyor is a moving walkway comprising at least pallets, pallet chain, a motor configured to move the pallet chain and a moving walkway controller configured to control the moving walkway and/or the motor ([0017] “FIG. 1 shows an elevator system 10… Elevator system 10 comprises a car 12 and a counterweight 14 connected by a tension member 16… Tension member 16 is driven by a an elevator drive, e.g. a traction drive,… such as to move car 12 and counterweight 14 along a hoistway 18,” wherein the “people conveyor” in Kirchhoff is an elevator and further wherein the “elevator drive” is the “motor”. [0021] “FIG. 2 shows a schematic diagram of a system 150 including an elevator control system 50… The elevator control system 50 comprises a main controller 70 for controlling overall operation of elevator functions, e.g. control of service requests, illumination of car and floors, emergency calls, general elevator safety functions, etc,” wherein the “elevator control system 50” is the “elevator controller”.).

Claim 20:
Kirchhoff in view of Gandhi teaches the method of claim 1. Kirchhoff does not teach the following, but Gandhi teaches,
a computer program comprising instructions which, when executed by a computer, cause the computer to carry out the method according to claim 1 ([0059] “The present disclosure may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present disclosure.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Kirchhoff with the computer program as taught by Gandhi for purposes of “eliminating the need for a mechanic to perform a site visit for installation and activation of new software thereby allowing use of existing manpower more efficiently” (Gandhi [0058]).

Claim 21:
Kirchhoff in view of Gandhi teaches the system of claim 19. Kirchhoff does not teach the following, but Gandhi teaches,
a computer-readable medium comprising the computer program according to claim 19 ([0059] “The present disclosure may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present disclosure.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Kirchhoff with the computer program as taught by Gandhi for purposes of “eliminating the need for a mechanic to perform a site visit for installation and activation of new software thereby allowing use of existing manpower more efficiently” (Gandhi [0058]).

Claims 3, 5, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kirchhoff in view of Gandhi as applied to Claims 1 and 10 above, and further in view of Lee et al. (US PGPUB 2022/0091838; hereinafter “Lee”).
Claim 3:
Kirchhoff in view of Gandhi teaches all the limitations of claim 1 as described above. Kirchhoff in view of Gandhi does not teach the following, however, Lee teaches:
wherein the updating means schedules installation of software updates of the conveyor components to be carried out in a predefined order of the conveyor components, and/or wherein the predefined order is established based on functional dependencies between the conveyor components ([0034] “dependency determination logic 208 may determine the component firmware update sequence and firmware update logic 210 may execute the determined sequence for component tree structure 314 as follows: [0035] 1. Update the component firmware from bottom to up for each branch of component tree structure 314.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Kirchhoff in view of Gandhi with the installation order based on dependencies as taught by Lee in order to “enable parallelization of the firmware update… to reduce overall time for completing the firmware update process” (Lee [0012]).

Claim 5:
Kirchhoff in view of Gandhi teaches the method of claim 1. Kirchhoff further teaches,
wherein the software update is a collective update software comprising application software of at least part of the conveyor components connected to the updating means, e.g. the collective update software being conveyor-specific or conveyor system specific such as elevator-specific or elevator group-specific, and/or the updating means checks integrity of the collective software update ([0040] “In step 260 a consistency check of the newly downloaded software update is carried out by applying a CRC check to the passive memory area of safety unit 60, i.e. the memory area where the downloaded, but not yet installed, software package is stored. This check primarily checks whether the download was complete and successful.”).

With further regard to Claim 5, Kirchhoff does not teach the following, but Gandhi teaches,
wherein the updating means schedules update of selected conveyor components ([0051] “the loader master 305 sends a message to the GCS 309 to schedule a switchover. Scheduling the switchover can include determining a time of day when the elevator system 101 is least active and slotting the switchover for that time (e.g., at a time when a building is closed)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Kirchhoff with the installation scheduling as taught by Gandhi for purposes of “eliminating the need for a mechanic to perform a site visit for installation and activation of new software thereby allowing use of existing manpower more efficiently” (Gandhi [0058]).

With further regard to Claim 5, Kirchhoff in view of Gandhi teaches all the limitations of claim 5 as described above. Kirchhoff in view of Gandhi does not teach the following, however, Lee teaches:
wherein the updating means sends application software from its memory to each said conveyor components e.g. in a predetermined order ([0034] “dependency determination logic 208 may determine the component firmware update sequence and firmware update logic 210 may execute the determined sequence for component tree structure 314 as follows: [0035] 1. Update the component firmware from bottom to up for each branch of component tree structure 314.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Kirchhoff in view of Gandhi with the installation order as taught by Lee in order to “enable parallelization of the firmware update… to reduce overall time for completing the firmware update process” (Lee [0012]).

Claims 11 and 13:
With regard to Claims 11 and 13, these claims are equivalent in scope to Claims 3 and 5 rejected above, merely having a different independent claim type, and as such Claims 11 and 13 are rejected under the same grounds and for the same reasons as discussed above with regard to Claims 3 and 5.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kirchhoff in view of Gandhi as applied to Claims 1 and 10 above, and further in view of Aissi et al. (US PGPUB 2015/0007262; hereinafter “Aissi”).
Claim 4:
Kirchhoff in view of Gandhi teaches all the limitations of claim 1 as described above. Kirchhoff in view of Gandhi does not teach the following, however, Aissi teaches:
wherein the updating means sends a software status enquiry to the conveyor components responsive to the request from the remote update system, the updating means generates a software status list of the conveyor components based on their responses to the enquiry ([0089] “In step 604, the authentication cloud server 108 can request the current version of the application module 102B from the update service module 402A. The version number of the application module 102B, may include a collective version identifier for all of the components of the application module 102B, or may include separate version identifiers for each component of the application module 102B… the request for the version number of the application module 102B, may be in response to… request for update of the software.” [0090] “In step 606, the update service module 402A can request the current version from the data store 406C in the application kernel 404 along with the attested/measured values.”), and
the updating means sends the software status list to the remote update system for generating the collective update software ([0091] “In step 610, the application module 102B can send the current version of the application module 102B or modules thereof, with the attested/measured values to the authentication cloud server 108 over the secure channel.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Kirchhoff in view of Gandhi with the software status operations as taught by Aissi in order to provide “an update if the code running as part of the application module 102B is out-of-date (determined using the version number of the application module 102B)” (Aissi [0093]), thereby ensuring that the installed software has the newest functionality and bug fixes.

Claim 12:
With regard to Claim 12, this claim is equivalent in scope to Claim 4 rejected above, merely having a different independent claim type, and as such Claim 12 is rejected under the same grounds and for the same reasons as discussed above with regard to Claim 4.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kirchhoff in view of Gandhi as applied to Claim 1 above, and further in view of McKinlay et al. (US PGPUB 2004/0083474; hereinafter “McKinlay”).
Claim 7:
Kirchhoff in view of Gandhi teaches all the limitations of claim 1 as described above. Kirchhoff in view of Gandhi does not teach the following, however, McKinlay teaches:
wherein the remote update system sends the update software data on segments or blocks, for example in the form of a chained list, each segment or block provided with an identification, and wherein the updating means reassembles the downloaded update software from the segments of blocks, on the basis of the respective identifications ([0046] “FIG. 3B schematically illustrates a VDS [Vendor Downloadable Software] 105 that is divided into a series of small portions, each of which is referred to herein as a chunk 301 (i.e., 301A, 301B, . . . 301n) … download manager 303 first downloads chunk 301A onto client computer 101, then chunk 301B, then chunk 301C, and so on. After all chunks 301 have been downloaded on client computer 101, download manager 303 then reassembles the chunks 301 into a VDS 105. Reassembly of the chunks 301 in client computer 101 may be performed several ways… Another way is to include headers in each chunk 301, with each header having reassembly information such as the order number of the current chunk, and the respective order numbers of the preceding and following chunks.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Kirchhoff in view of Gandhi with the divided download as taught by McKinlay as this process “increases the likelihood of successfully completing a download, minimizes the impact of the download process on the end-user, and allows for download using slow network connections” (McKinlay [0060]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kirchhoff in view of Gandhi as applied to Claim 1 above, and further in view of Nemecek et al. (US PGPUB 2020/0350778; hereinafter “Nemecek”).
Claim 8:
Kirchhoff in view of Gandhi teaches all the limitations of claim 1 as described above. Kirchhoff in view of Gandhi does not teach the following, however, Nemecek teaches:
wherein the updating means requests the remote update system to resend one or more identified data segments or blocks in case of failure of verification of the integrity ([0140] “To successfully receive the update, all the chucks that are broadcast must be individually verified by the control device by checksum data associated with each chunk. Those chunks that were received with error, may be requested to be resent to the control device by indication chunk number. In such a case, the server and/or the gateway will resend the chunk.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Kirchhoff in view of Gandhi with the data resending based on a verification failure as taught by Nemecek in order “to prevent or detect corruption of the installed firmware” (Nemecek [0141]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kirchhoff in view of Gandhi as applied to Claim 10 above, and further in view of McKinlay and Nemecek.
Claim 15:
Kirchhoff in view of Gandhi teaches all the limitations of claim 10 as described above. Kirchhoff in view of Gandhi does not teach the following, however, McKinlay teaches:
wherein the remote update system sends the update software data on segments or blocks, for example in the form of a chained list, each segment or block provided with an identification, and wherein the updating means is configured to reassemble the downloaded update software from the segments or blocks, on the basis of the respective identifications ([0046] “FIG. 3B schematically illustrates a VDS [Vendor Downloadable Software] 105 that is divided into a series of small portions, each of which is referred to herein as a chunk 301 (i.e., 301A, 301B, . . . 301n) … download manager 303 first downloads chunk 301A onto client computer 101, then chunk 301B, then chunk 301C, and so on. After all chunks 301 have been downloaded on client computer 101, download manager 303 then reassembles the chunks 301 into a VDS 105. Reassembly of the chunks 301 in client computer 101 may be performed several ways… Another way is to include headers in each chunk 301, with each header having reassembly information such as the order number of the current chunk, and the respective order numbers of the preceding and following chunks.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Kirchhoff in view of Gandhi with the divided download as taught by McKinlay as this process “increases the likelihood of successfully completing a download, minimizes the impact of the download process on the end-user, and allows for download using slow network connections” (McKinlay [0060]).

With further regard to Claim 15, Kirchhoff in view of Gandhi and McKinlay does not teach the following, however, Nemecek teaches:
wherein the updating means is configured to request the remote update system to resend one or more identified data segments or blocks in case of failure of verification of the integrity ([0140] “To successfully receive the update, all the chucks that are broadcast must be individually verified by the control device by checksum data associated with each chunk. Those chunks that were received with error, may be requested to be resent to the control device by indication chunk number. In such a case, the server and/or the gateway will resend the chunk.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Kirchhoff in view of Gandhi and McKinlay with the data resending based on a verification failure as taught by Nemecek in order “to prevent or detect corruption of the installed firmware” (Nemecek [0141]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
Zhang et al. (“Research on Design and Implementation of Automotive ECUs Software Remote Update”, March 2015) discloses a system for performing a remote software update on automotive ECUs, wherein the remote update methodology is similar to that of the instant invention.
Odat et al. (“Firmware Over the Air for Automotive, FOTAMOTIVE”, 2014) also discloses a system for performing a remote software update on automotive ECUs, wherein the remote update process includes checking software version information, similar to the version management processes of the instant invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749.  The examiner can normally be reached on Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.G.M/
Examiner, Art Unit 2194      

/S. SOUGH/SPE, AU 2192/2194